Title: To John Adams from Oliver Wolcott, Jr., 19 June 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir,
Treasury Department June 19th. 1799.—

I have the honour to enclose a Letter from the Commissioner of the Revenue dated the 19th. instant, and submit it as my opinion, that the proposals of Mr. Martin Lincoln, for erecting a Light House on Gayhead, are reasonable, and that it is expedient to authorize a Contract conformably thereto.
The Act of Massachusetts requires, that the lands which may be designated as the scite, and for the accomodation of the proposed Light House, be defined by a written instrument, and entered in the Registry of Deeds for Duke’s County. The draft of a suitable instrument has been prepared, & herewith submitted to the President’s consideration.
I have the honour to be, / with the highest respect, / Sir, / your mo. obedt. Servt.

Oliv: Wolcott